DETAILED ACTION
SEPARATION DEVICE FOR COATING BLASTING AND COATING STRIPPING BOOTHS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 8-23-2022 has been entered. Claims 1-20 are currently pending and have been examined. Applicant’s amendment to claims 1,19, 20 overcomes the 112 rejection previously set forth in the Non-Final Office action mailed 5-26-2022. 
The previous 102 rejection has been modified due to applicant’s amendments. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1,3-5,7-11, 14,17-18,20 are rejected under 35 U.S.C 35 U.S.C. 103 as being unpatentable over Christoph (US1511025A) in view of Nakayama (US4221655A)
Regarding claim 1,Christoph teaches 
an enclosure (work chamber 5, figure 2) defining an upper region (figure see top of work chamber 5, figure 2) for the workpiece, and a lower region (figure 2 see bottom of work chamber 5), a fan (col 3 lines 39-56) communicating with the enclosure and creating a pressure difference (fan cause air movement through inlet 39 shown in figure 2) and a flow of the stream mixture between the upper region and the lower region in a generally vertical downward direction (“fan cause air movement through inlet 39 shown in figure 2, the material flows to outlet ; Col 3 lines 1-85), 
Christoph fails to teach a separator assembly  positioned between the upper region and the lower region, the separator assembly adapted to receive the stream mixture and the debris and provide a high solids concentration stream composed of air and a high concentration of the blasting media and the debris, and a low solids concentration stream composed of air and a low concentration of the blasting media and the debris, the separator assembly having at least one separator element, the separator element comprising a funnel wall defining an upper inlet and converging to form a lower aperture communicating with a first passageway, a partition defining an upwardly extending wall defining an upper end positioned above the lower aperture and communicating with a second passageway, and a baffle positioned over the partition. However, Christoph does teach separating particles such as dust and dirt contained within a sand through current of air , and heavier grains of sand are drawn through an exhaust conduit (col 3 lines 39-83), where it has a funnel shape has a inlet that is not obstructed (see figure inlet 39).
Nakayama teaches a separator assembly (air classifier, abstract), the separator assembly adapted to receive the stream mixture and the debris (col 3, line 65- col 4 line 1) and provide a high solids concentration stream composed of air and a high concentration of the blasting media and the debris (col 4, lines 36-41), and a low solids concentration stream composed of air and a low concentration of the blasting media and the debris (col 4 lines 41-44, Nakayama discloses fine particles and air exiting through discharge pipe 17, figure 1), the separator assembly having at least one separator element (classifying chamber 4,figure 3), the separator element comprising a funnel wall (see figure 3, the combined lower casing 2 to hopper 3) defining an upper inlet (see above lower casing 2, figure 1) and converging to form a lower aperture communicating with a first passageway (see hopper 3, figure 3), a partition defining an upwardly extending wall defining an upper end positioned above the lower aperture and communicating with a second passageway (see upper end of discharge pipe 17, figure 1 defining an upper end positioned above the bottom of lower casing 2), and a baffle positioned over the partition (conical guide plate 10, figure 1), wherein the stream mixture and the debris is separated as a first portion of the stream mixture and the debris flows generally downwardly through the lower aperture and through the first passageway providing the high solids concentration stream (col 4 lines 36-41; Nakayama discloses coarse particles dropping into hopper 3 and out bottom with the air , figure 1), and a second portion of the stream mixture and the debris enters the partition upper end and the second passageway forming the low solids concentration stream (col 4, lines 41-44 Nakayama discloses fine particles and air exiting through discharge pipe 17, figure1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Christoph’s sand blasting apparatus to include separator’s assembly of Nakayama, this modification of Christoph’s apparatus would help ensure that particles are separated efficiently and positioned between upper and lower region. 
Regarding claim 3, modified Christoph teaches the enclosure lower region forming an upper chamber communicating with the first passageway for receiving the high solids concentration stream and a lower chamber communicating with the second passageway receiving the low solids concentration stream (Christoph teaches there is combination fine particles and grains of sand that enters the apparatus, then once processed by separator of Nakayama particles of sand are free dirt dust move second portion lower part of chamber; see col 3 lines 58-104, ; Nakayama’s col 4, lines 36-41 col 4 lines 41-44,).
Regarding claim 4, modified Christoph teaches the separator assembly formed of a plurality of the separator elements (see Nakayama lower casing 2 and connecting hopper 3, figure 1) with adjoining of the separator elements joining along a common edge of the funnel wall upper inlet (see Nakayama figure 1 lower casing 2 and connecting hopper 3).
Regarding claim 5, modified Christoph teaches  the funnel wall lower aperture is circular and a tubular element (see Nakayama upper portion of the discharge pipe 17, figure 1,) constituting the partition passes through the lower aperture to form a portion of the second passageway (see Nakayama area that connects upper portion of the discharge pipe 17, figure 1, to the second passage way is discharge pipe 17).
Regarding claim 6 modified Christoph teaches further comprising, wherein the second portion of the stream mixture and the debris initially flows in a downward direction and then upwardly to enter the partition upper end. (see Nakayama col 5 lines 1-30, describes after leaving discharge pipe flow several  time to flow upwards to primary classifier to go back through pipe lines , then enter  second classifier flowing upwards part see figure 7)
Regarding claim 7, modified Christoph teaches wherein the baffle (see Nakayama conical guide plate 10, figure 1) shields the partition (see Nakayama upper end of discharge pipe 17, figure 1; plate 10 shields the upper of discharge pipe 17, figure 1) upper end from direct impingement of the stream mixture and the debris with the partition upper end.
Regarding claim 8, modified Christoph teaches the stream mixture flows in a generally vertically downward manner through the enclosure upper end through the separator element and into the lower end (col 4 lines 36-44, Nakayama discloses fine particles and air exiting through discharge pipe 17, figure 1),.
Regarding claim 9, modified Christoph teaches a wall (see Nakayama upper covering 5, figure 1) concentric with the funnel wall lower aperture wherein the lower aperture is annular (see Nakayama figure 2, 7 showing perspective view of showing annular shape see bottom portion of figure 1 where hopper 3 is and perspective view 7).
Regarding claim 10, modified Christoph teaches the partition wall is formed by a pipe and the inside of the pipe forms a portion of the second passageway (see Nakayama above are of the discharge pipe 17, connecting to body of discharge pipe 17, figure 1)
	Regarding claim 11, modified Christoph teaches wherein the baffle is in the form of a cone (see Nakayama plate 10, figure 1),
Regarding claim 14, modified Christoph teaches the funnel wall is formed as elongated along a horizontal line ( see Nakayama , figure 1) with the upper inlet in the form of a first elongated trough (see Nakayama area around plate 10 between casing 2), the funnel wall elongated such that the lower aperture is formed as a first elongated slot (see Nakayama space within plate 10 between casing 2), the partition is elongated such that the upper end forms a second slot (see Nakayama area between within plate 10 between casing 2 discharge pipe 17) and the baffle in the form of an elongated element covering the partition upper end (see figure 2, of Nakayama).
Regarding claim 17,modified Christoph teaches a pair of adjoining first and second plenums (guide vanes 9 and main casing 11, figure 1)  the first elongated slot having a converging lower end communicating with first plenum and the second elongated slot communicating with the second plenum (see Nakayama space within plate 10 between casing 2), the first and second plenums elongated having a separating wall therebetween (see Nakayama guide vanes 9 and main casing 11, figure 1).
	Regarding claim 18, modified the separating wall forming an enclosed passageway(see Nakayama space leading into hopper 3).
	Regarding claim 20, it is noted claims 1 and 9 share same technical limitations as claim 20 therefore same rejection applies. 
Claims 2,6,13,15,16,19 are rejected under 35 U.S.C. 103 as being unpatentable over  Christoph (US1511025A) in view of Nakayama (US4221655A) further in view Moore ( US1692948 A).
Regarding claim 2, modified Christoph teaches all limitations stated above but fails to teach the assembly formed of a plurality of the separator elements joined together in an array.
	Moore teaches a plurality of separators elements joined together in an array (see figure 2).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Christoph to include the design of Moore to have separator elements joined together in an array. This modification would allow the abrading system of modified Christoph to be used in production environments.
	Regarding claim 6, modified Christoph teaches all the limitations stated above but fails to teach the second portion of the stream mixture and the debris initially flows in a downward direction and then upwardly to enter the partition upper end.
	Moore teaches abrasive flow will fall from the troughs towards bottom slot then flow upwardly into upper end. (pg. 2 lines 12-24).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Christoph to include the design of Moore to have stream mixture and debris initially flows in a downward then upward. This modification would allow abrading system of modified Christoph to create pressure differential to allow for device’s flow rate to be better between different concentrations. 
	Regarding claim 13, modified Christoph teaches all the limitations stated above but fails to teaches the separator formed of a plurality of the separator elements and the separator funnel wall defining the upper edge forming the upwardly extending wall with an adjoining separator funnel wall upper edge cooperating to form a portion of the second passageway.
	Moore teaches a plurality of separators elements (see figure 2) the separator funnel wall defining the upper edge forming the upwardly extending wall with an adjoining separator funnel wall (see figure 2) upper edge cooperating to form a portion of the second passageway (pg. 2 lines 12-24).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Christoph to include the design of Moore to have separator elements joined together. This modification would allow the abrading system of further modified Christoph to be used in production environments.
	Regarding claim 15, modified Christoph teaches all the limitations stated above fails to teach a portion of the funnel wall of adjoining separators cooperating to define the upper inlet.
	Moore teaches funnel wall adjoining separators define upper inlet (apertures 10, figure 2)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Christoph to include the design of Moore to have separator elements joined together to define upper inlet. This modification would allow the abrading system of further modified Christoph to be used in production environments.
Regarding claim 16, modified Christoph teaches all the limitations stated above but fails teach the first elongated slot having a converging lower end communicating with a tubular element defining a portion of the first passageway. 
Moore teaches the first elongated slot having a converging lower end communicating with a tubular element (air pipe 12a, figure 2) defining a portion of the first passageway (pg. 2 lines 35-45).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Christoph to include the design of Moore to have tubular element defining a portion of the first passageway. This modification would allow the abrading system of further modified Christoph help with recirculating the air.
Regarding claim 19, Christoph teaches 
an enclosure (work chamber 5, figure 2) defining an upper region (figure see top of work chamber 5, figure 2) for the workpiece, and a lower region (figure 2 see bottom of work chamber 5), a fan (col 3 lines 39-56) communicating with the enclosure and creating a pressure difference (fan cause air movement through inlet 39 shown in figure 2) and a flow of the stream mixture between the upper region and the lower region in a generally vertical downward direction (“fan cause air movement through inlet 39 shown in figure 2, the material flows to outlet ; Col 3 lines 1-85), 
Christoph fails to teach a separator assembly positioned between the upper region and the lower region, the separator assembly adapted to receive the stream mixture and the debris and provide a high solids concentration stream composed of air and a high concentration of the blasting media and the debris, and a low solids concentration stream composed of air and a low concentration of the blasting media and the debris, the separator assembly having at least one separator element, the separator element forming a plurality of funnel shaped walls forming a pair of adjacent troughs converging downwardly to a first slot communicating with a first passageway, the funnel-shaped walls of the troughs having adjacent upper edges forming a second slot forming a second passageway, a baffle overlying the second slot and spaced from the funnel wall upper inlet whereby the upper inlet is substantially unobstructed, the pressure difference driving the stream mixture to flow from the upper region to the lower region, wherein the stream mixture flows downwardly into the separator assembly and the high concentration stream flows into the first slot and into the first passageway, and the low concentration stream flows around the baffle upwardly and then into the second slot and into the second passageway. However, Christoph does teach separating particles such as dust and dirt contained within a sand through current of air , and heavier grains of sand are drawn through an exhaust conduit (col 3 lines 39-83), where it has a funnel shape has a inlet that is not obstructed (see figure inlet 39).
Nakayama teaches a separator assembly (air classifier, abstract), the separator assembly adapted to receive the stream mixture and the debris (col 3, line 65- col 4 line 1) and provide a high solids concentration stream composed of air and a high concentration of the blasting media and the debris (col 4, lines 36-41), and a low solids concentration stream composed of air and a low concentration of the blasting media and the debris (col 4 lines 41-44, Nakayama discloses fine particles and air exiting through discharge pipe 17, figure 1), the separator assembly having at least one separator element (classifying chamber 4,figure 3),a baffle ( conical guide plate 10, figure 1)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Christoph’s sand blasting apparatus to include separator’s assembly of Nakayama, this modification of Christoph’s apparatus would help ensure that particles are separated efficiently and positioned between upper and lower region. 
Moore teaches separator element forming a plurality of funnel shaped walls (see figure 2) forming a pair of adjacent troughs (troughs 13, figure 1) converging downwardly to a first slot (through side openings 17, figure 2) communicating with a first passageway, the funnel-shaped walls of the troughs having adjacent upper edges forming a second slot forming a second passageway (see bottom slot 14), a baffle (see housing 15, figure 2-3; page 1 89-92) overlying the second slot, separating and the high concentration stream flows into the first slot and into the first passageway, and the low concentration stream flows around the baffle upwardly and then into the second slot and into the second passageway (pg. 2 lines 1-26,30-45).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further  modified Christoph  to include the design of Moore to have plurality funnel shaped walls, slots and baffle. This modification would allow the abrading system of Christoph to be used in production environments.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US1511025A) in view of Nakayama (US4221655A) and Stern (US5107632A)
	Regarding claim 12, modified Christoph teaches all limitations stated above but  teach an adjustable support for the baffle enabling a gap between the baffle and the partition upper end to be adjusted for controlling a fluid flow rate through the second passageway.
Stern teaches an abrading apparatus where there is a gap between the partition upper end (see dust inlet 30, figure 2) and baffle (cover element 33, see figure 1), Stern discloses that dust collecting device may be at different levels (col 4 lines 3-7).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Christoph to have gap between partition upper end be adjustable. This modification would allow a user to be able to control a fluid flow rate through the second passageway.
Response to Arguments
Applicant’s arguments see filed on 8-23-2022, with respect to the
rejection(s) of claim(s) 1, 19, 20 and their dependent claims under have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 9:30am - 5:30pm and Friday 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733